DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 1/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,235,834 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Reasons for Allowance
In response to the amendments filed on 1/4/21, claims 2-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claims 2 & 12.  The prior art fails to disclose or teach “an apparatus comprising, a non-transitory machine readable medium having stored thereon a plurality of instructions that when executed causes a computing device to: determine a first set of hole cards for a card game; determine an odds for a first wager based on a state of a deck, in which the first set of hole cards is dealt from the deck and is a flop of the game, in which the state of the deck is determined from a 
The closest prior art appears to be Garrod (US Patent 6,637,747) and Sklansky et al. (US Patent 7,044,468 referred to hereinafter as Sklansky).  Garrod teaches a card game including specified cards, such as e.g. the ace of spades or, e.g. the queen of clubs, that is displayed face up.  From the remainder of the deck each player is dealt two face down cards.  After viewing the two face down cards, each player may act upon his or her hand.  After making a decision, one or more common cards are dealt face up. Each player compares his or her hand to a dealer's hand to determine if that player is a winner.  Sklansky teaches a community hand poker game that includes determining whether the dealer's starting hand meets certain qualifying criteria.  If so, the dealer places a bet (e.g., calls the bet, physically presents a bet, etc.) responsive to the player's bet, and the dealer deals a community hand.  A player poker rank for the player's resulting poker hand is determined.  A dealer poker rank for the dealer's resulting poker hand is determined and a winning poker hand is identified.  However, the combination of Garrod and Sklansky fails to disclose or teach all the recited claim limitations of the independent claims 2 & 12.  Consequently, claims 2-20 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUNIT PANDYA/Primary Examiner, Art Unit 3649